               Case 8:17-cr-00382-PX Document 545 Filed 05/21/20 Page 1 of 4



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

    UNITED STATES OF AMERICA    *
                                *
        v.                      *
                                *   CRIMINAL NO. PX-17-382
    CARLOS CARDENAS-BANEGAS,    *
                                *
             Defendant          *
                                *
                                *
                        MEMORANDUM OPINION

          The Court has received Defendant’s Motion for Review of Detention by Agreement

(“Defendant’s Motion”), ECF No. 542. The Court has reviewed Defendant’s Motion and the

opposition thereto. No hearing is deemed necessary. Local Rules 105.6 and 207 (D. Md.). The

Court hereby DENIES Defendant’s Motion.

          I.      Relevant Procedural History

          On January 3, 2019, Defendant pled guilty to conspiracy to participate in a racketeering

enterprise, 18 U.S.C. § 1962(d).1 ECF No. 235. Defendant is currently detained while awaiting

sentencing based on an Order of Detention by Agreement.2 ECF No. 120. Defendant now seeks

review of this Court’s order of detention. Def.’s Mot. 1.

          II.     Analysis

          Defendant seeks review of detention without listing any reasons. Def.’s Mot. 1. The

Government on the other hand, avers that Defendant’s Motion should be denied without a




1
  As part of his plea agreement, Defendant admitted to “having murdered Victim-10 by shooting him and
to having attempted to murder Victim-9.” Gov’t Opp’n to Mot. to Rev. Det. Order 1, ECF No. 543
(“Gov’t Opp’n”).
2
    Defendant is currently facing a possible maximum life imprisonment.
          Case 8:17-cr-00382-PX Document 545 Filed 05/21/20 Page 2 of 4



hearing because “[Defendant] cannot meet the requirements under [18 U.S.C. § 3143(a)(2)(A)].”

Gov’t Opp’n 3. The Government further highlights Defendant’s membership in “Mara

Salvatrucha, or MS-13, a violent, transnational gang . . .” to show Defendant is a danger to the

community. Id. at 4–6.

       Under the Bail Reform Act, a defendant:

               [W]ho has been found guilty of [an offense for which the
               maximum sentence is life imprisonment] and is awaiting
               imposition of sentence shall be detained unless . . . there is a
               substantial likelihood that a motion for acquittal or new trial will
               be granted, or . . . an attorney for the Government has
               recommended that no sentence of imprisonment be imposed on the
               person; and . . . there is clear and convincing evidence that the
               person is not likely to flee or pose a danger to any other person or
               the community.

18 U.S.C. § 3143(a)(2). Further, a detention hearing determination:

               [M]ay be reopened, before or after a determination by the judicial
               officer, at any time before trial if the judicial officer finds that
               information exists that was not known to the movant at the time of
               the hearing and that has a material bearing on the issue whether
               there are conditions of release that will reasonably assure the
               appearance of such person as required and the safety of any other
               person and the community.

18 U.S.C. § 3142(f) (emphasis added).

       In this case, “Defendant pled guilty to RICO Conspiracy, which carries a maximum

sentence of life in this case. Therefore, pursuant to 18 U.S.C. § 3142(f)(1)(B), the threshold

requirements of § 3143(a)(2) apply.” Gov’t Opp’n 3. Defendant has not provided a discussion

or evidence to meet his burden of showing: (1) a motion for acquittal or new trial will be granted;

(2) an attorney for the Government has recommended a sentence of imprisonment be imposed;

and, (3) that there is clear and convincing evidence that Defendant is not a flight risk or poses a

danger to society. The Government makes clear that “[Defendant] pleaded guilty pursuant to a


                                                 2
          Case 8:17-cr-00382-PX Document 545 Filed 05/21/20 Page 3 of 4



written agreement and has not moved to withdraw. Therefore, there is no possible avenue for

acquittal and new trial is not a possibility. And the Government has not and has no plans to

recommend a sentence that does not include prison time.” Gov’t Opp’n 3. As such, due to

Defendant’s failure to provide evidence stating otherwise, the Court finds Defendant did not

meet his burden under 18 U.S.C. § 3143, release is not warranted.

       Even assuming arguendo Defendant can meet his burden under the first two prongs of 18

U.S.C. § 3143, Defendant fails to show that there are conditions of release that assure Defendant

will not flee and that Defendant is not a danger to society. Defendant admitted to

“participat[ing] directly and indirectly . . . [in] racketeering activity, including murder, robbery,

extortion, and distribution of controlled substances including marijuana and cocaine, all in order

to further the interests of the [MS-13] enterprise.” Gov’t Opp’n 4. Detailing the heinousness of

Defendant’s actions, Defendant admitted to:

               . . . [driving] to a location near [Riverdale, Maryland] in
               [Defendant’s van] and parked on the top of a hill overlooking the
               [victims’] residence. [Defendant], Wilfredo Cardenas, and [Kevin
               Alexander Soriana-Hernandez (“Soriana”)] exited the van, covered
               their faces with articles of clothing, and proceeded down the hill
               toward the [location]. At the time, Victim 9 and Victim 10 were in
               or near a 2001 Toyota Corolla (hereinafter “2001 Corolla”).
               Soriana fired multiple shots at the 2001 Toyota Corolla, Victim 9
               and Victim 10, but did not strike either individual. [Defendant]
               fired one shot at Victim 10, while Victim 10 was still seated in the
               2001 Corolla, but [Defendant] could not fire any additional rounds
               because his firearm jammed. Wilfredo Cardenas then approached
               Victim 10 and stabbed him multiple times. All five individuals
               fled from the area in [Defendant’s] van. Victim 10 died as the
               result of his injuries.

Stipulation of Facts 12, ECF No. 235; Gov’t Opp’n 4. Given Defendant’s plea, Defendant has

shown that he is violent, has access to firearms and drugs, and is a part of a notoriously violent

criminal organization. All of which deem Defendant a danger to society. The Court finds that


                                                  3
          Case 8:17-cr-00382-PX Document 545 Filed 05/21/20 Page 4 of 4



due to Defendant’s past violence and criminal activities, there are no conditions of release which

would reasonably assure the safety of other individuals and society. 18 U.S.C. § 3142(f).

       The Court also finds that there are no conditions of release that will reasonably assure the

Defendant’s appearance as required. The Government states that

               [Defendant] is 21 years old, and a citizen of Honduras. He lacks
               legal status in the United States, and currently has an ICE detainer
               lodged against him. Given the seriousness of the crime to which
               he pleaded guilty, the potential life sentence that he faces, and his
               lack of status is this country, he is unlikely to appear if released
               prior to sentencing.

Gov’t Opp’n 5. The Court agrees with the Government in that assuming ICE releases Defendant

subsequent to Defendant’s release from the Court’s detainer order, there is no reasonable

assurance that Defendant would not flee. Given the current pandemonium surrounding the world

due to COVID-19, the lengthy period of incarceration Defendant faces, and Defendant’s lack of

legal status in the United States, Defendant may be tempted now more than ever to flee the

country and avoid sentencing.

       III.    Conclusion

       Due to Defendant’s failure to meet his burden under 18 U.S.C. §§ 3142 and 3143 of the

Bail Reform Act, the Court hereby DENIES Defendant’s Motion.



May 20, 2020                                                           /s/
                                                      Charles B. Day
                                                      United States Magistrate Judge


CBD/hjd




                                                 4
